Title: To George Washington from William Livingston, 18 March 1778
From: Livingston, William
To: Washington, George



Sir
Trenton 18th [March] 1778

I trust your Excellency will excuse me for obtruding my Sentiments on a Subject to which I profess myself altogether incompetent. I cannot but think that some of the light Horse would be more advantageously stationed in Gloucester & Salem than at this Place & New-German Town in Jersey, not only because Grain & forage is more plenty in the former, than in the latter which have been almost exhausted; But because the counties below are more exposed to be plundered of their Provender by the Enemy & stand in need of more Troops at present than Trenton & especially German Town into which n⟨o⟩ hostile Irruptions can be apprehended. I am With great Esteem your Excellency’s Most Obdt Servt

Wil: Livingston

